936 So. 2d 706 (2006)
Steven CARROLL, Appellant,
v.
Cristiane Goncalves CARROLL, Appellee.
No. 4D05-4564.
District Court of Appeal of Florida, Fourth District.
August 9, 2006.
Rehearing Denied September 13, 2006.
*707 Michael H. Gora of Shapiro, Blasi, Wasserman & Gora, P.A., Boca Raton, for appellant.
Robert L. Bogen of the Law Offices of Robert L. Bogen, Boca Raton, for appellee.
TAYLOR, J.
Steven Carroll (Husband) appeals an award of temporary attorney's fees to Cristiane Goncalves Carroll (Wife). This award appears to be based primarily on the parties' financial affidavits. These affidavits were in the court file and were argued extensively at the hearings, without objection, but were never formally placed into evidence.
We agree with the Wife that the failure to place the financial affidavits in evidence, while technically improper, was waived by the lack of a contemporaneous objection when the Wife's counsel argued extensively as to their contents at the hearing. See Reddick v. Reddick, 728 So. 2d 374, 375 (Fla. 5th DCA 1999) (holding that the rule precluding fact-finding based on unsworn statements of counsel is subject to the contemporaneous objection rule).
Our decision in Brown v. School Board of Palm Beach County, 855 So. 2d 1267, 1269 (Fla. 4th DCA 2003), is distinguishable because, there, the attorneys' arguments were not based on sworn affidavits contained in the court file.
We have considered the Husband's other arguments for reversal and find them to be without merit.
Affirmed.
KLEIN and SHAHOOD, JJ., concur.